NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DIRK KANCILIA; et al.,                           No. 15-17027

                  Plaintiffs-Appellants,          D.C. No. 2:15-cv-00371-SRB

   v.
                                                  MEMORANDUM*
 LLOYD RAY WINBURN, an individual; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Dirk Kancilia, Jon Kancilia, and Kyrstin Kancilia (“the Kancilias”) appeal

pro se from the district court’s judgment dismissing their action alleging various

federal and state law claims regarding fraudulent financial dealings. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal based on

issue preclusion. Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 854 (9th Cir.

2016). We affirm.

      The district court properly dismissed the Kancilias’ action as barred by the

doctrine of issue preclusion because the issue of when the Kancilias’ claims

accrued and whether they were entitled to tolling were actually litigated and

decided in the Kancilias’ prior Nevada state court action. See Taylor v. Sturgell,

553 U.S. 880, 892 (2008) (issue preclusion bars “successive litigation of an issue

of fact or law actually litigated and resolved in a valid court determination essential

to the prior judgment, even if the issue recurs in the context of a different claim”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in striking the Kancilias’

response to defendants’ motion to dismiss because a “district court has

considerable latitude in . . . enforcing local rules that place parameters on briefing.”

Christian v. Mattel Inc., 286 F.3d 1118, 1129 (9th Cir. 2002); Hinton v. Pac.

Enters., 5 F.3d 391, 395 (9th Cir. 1993) (standard of review). Moreover, the

record reflects that the district court considered the Kancilias’ amended opposition.

      We do not consider the Kancilias’ arguments regarding the denial of Kyrstin

                                           2                                       15-17027
Kancilia’s motion requesting electronic filing because the issue was not properly

raised before the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

       We reject as without merit the Kancilias’ contentions that the district court’s

order for defendants to answer in compliance with the Federal Rules of Civil

Procedure was in error, and that default should have been entered against

defendants.

       Defendants’ request for attorney’s fees and costs, set forth in their answering

brief, is denied.

       AFFIRMED.




                                          3                                    15-17027